Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 1 of 28

EXHIBIT F
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 2 of 28

From: ¥vonni i

To: Melissa Goins; Erik Nichols

ca eplumber73

Subject: Ethlokia Plumber ex rel. K.W. v. HCDE
Date: Tuesday, September 29, 2020 8:09:10 PM

Attachments: Responses to HCDE"s Requests 9.29.2020.pdf

Melissa -

Please see attached. The documents are in a Dropbox folder. You should have received an
invitation to the folder. Let me know if you didn’t.

I appreciate the extra time. I will supplement our response as soon as I receive the missing
documents.

Let me know if you have any questions.

Yvonnilda

Yvonnilda Mufiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018

AUSTIN, TX 78709

OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808

EMAIL: yamuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure
or distribution by persons other than the intended recipients is prohibited and may be unlawful. Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to you in
error, please notify the sender by replying to this transmission. Thank you for your cooperation.
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 3 of 28

IN THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W., = §
Plaintiffs, §
§

Vv. § CIVIL ACTION NO. 4:20-CV-00672
§
HARRIS COUNTY DEPARTMENT §
OF EDUCATION, §
Defendant. §

PLAINTIFFS’ OBJECTIONS AND ANSWERS
TO HCDE’S REQUESTS FOR ADMISSIONS

Plaintiffs Ethlokia Plumber ex rel. K.W. respond and object to Defendant Harris County
Department of Education’s (HCDE) Requests for Admissions as set forth below. The following
responses are made solely for the purposes of this action. Each response is subject to all
objections as to relevance, materiality, and admissibility, and to any and all objections on any
ground that would require exclusion of any response if it were introduced in court.

No incidental or implied admissions are intended by these responses. The fact that
Plaintiffs have objected or responded to any Request shall not be deemed an admission that
Plaintiffs accepts or admits the existence of any facts set forth or assumed by such Request or
that such objection or response constitutes admissible evidence. The fact that Plaintiffs have
responded to part or all of any Request is not intended to and shall not be construed to be a
waiver by Plaintiffs of any part of any objection to any Request.

The responses and objections are made on the basis of information and writings currently
available to and located by Plaintiffs upon reasonable investigation. Plaintiffs expressly reserve
the right to modify, revise, supplement, or amend their responses as they deem appropriate.

PRELIMINARY STATEMENT

Plaintiffs have not, at this time, fully completed their discovery and investigation in this
action. All information contained herein is based solely upon such information and evidence as
is presently available and known to Plaintiffs upon information and belief at this time. Further
discovery, investigation, research and analysis may supply additional facts, and meaning to
currently known information. Plaintiffs reserve the right to amend any and all responses herein
as additional facts are ascertained, legal research is completed, and analysis is undertaken. The
responses herein are made in a good faith effort to supply as much information as is presently
known to Plaintiffs.
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 4 of 28

The Plaintiffs have not yet completed its investigation of the facts related to this action,
and have not yet completed its discovery in this action, and consequently have not yet completed
its preparation for trial. The following responses are given without prejudice to the right to
produce at trial any and all subsequently discovered evidence relating to the proof of presently
known material facts, if any, and to produce all evidence, whenever discovered, relating to the
proof of subsequently discovered material facts. Plaintiffs respond to these Requests based upon
the information and belief presently known and available to the Plaintiffs and reserves the right
to supplement or modify these responses based upon subsequently discovered or acquired
information and/or documents.

Except for explicit facts submitted herein, no admissions of any nature whatsoever are
implied nor should they be inferred. The fact that Plaintiffs have responded to any Requests for
Admissions should not be taken as an admission or acceptance of the existence of any fact or
facts set forth or assumed by any interrogatory, or that such answer constitutes admissible
evidence. This Preliminary Statement is, by this reference, incorporated into each and every one
of the following Responses to these Requests for Admissions.

PLAINTIFFS’ OBJECTIONS AND ANSWERS
TO HCDE’S REQUESTS FOR ADMISSIONS

REQUEST FOR ADMISSION NO. 1: Admit that you physically threatened Mr. Allen on
February 26, 2018 in the gym at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs deny this admission because the term “physically threatened” is vague and
ambiguous and is not defined in Defendant’s Request for Admissions. Plaintiffs further deny
this admission because, according to HCDE ABS East Record of Communication with Parent or
Guardian, dated February 26, 2018, completed by the Principal and the Assistant Principal and
the Record of District Communication Log, completed on the same day by the Assistant
Principal, both state that Plaintiff was cursing and verbally threatening the PE Coach. Neither
the Record of Communication with Parent or Guardian or the Record of District Communication
Log states that Plaintiff physically threatened the PE Coach.

However, the Written Summary of Non-Violent Physical Crisis Intervention Use, dated February
28, 2018, states that Plaintiff was physically aggressive toward staff. “Staff? was not defined. In
the description, it states that Plaintiffs became “verbally and physically non-compliant” during
warm up drills in P.E. It does not state he physically threatened anybody. Further, it states he
“balled up his fist and his disposition appeared in a threatening manner.” Clearly, Plaintiff did
not strike or throw a punch at Coach Allen but rather took a defensive stance when he balled up
his fist.
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 5 of 28

Furthermore, after speaking with the principal and reviewing the video of the incident, Plaintiffs
believe that the incident did not occur as stated on the Written Summary. According to the video
as viewed by Plaintiff's mother, Coach Allen was not near Plaintiff nor had any interaction with
Plaintiff until the Coach ran across the gym and restrained Plaintiff, breaking his collar-bone and
hitting his head on a table. Further placing doubt on the veracity of the Written Summary, it
states that it was a two-person restraint but there was no other person mentioned involved in the
restraint. Furthermore, as noted on the video, there were no efforts to de-escalate the situation as
claimed on the Written Summary, there was nothing to support the contention that Plaintiff was
encouraged to use positive alternative behaviors, and, finally, the rest of the class was not
removed from the gym to allow for calming as reported on the Written Summary. According to
Plaintiffs mother, the principal acknowledged that the information on the Written Summary was
misleading. It is important to note that at the time of the restraint, although he was a freshman,
Plaintiff was not even 5” tall and barely weighed a 100 Ibs. Coach Allen was at least a foot taller
than Plaintiff and probably weighed about 100 lbs. more than Plaintiff did.

REQUEST FOR ADMISSION NO. 2: Admit that you verbally threatened Mr. Allen on
February 26, 2018 in the gym at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs deny this admission because the term “verbally threatened” is vague and
ambiguous to the extent it relies on an undefined term which is not defined in Defendant’s
Request for Admissions, nor in the HCDE’s Written Summary of Non-Violent Physical Crisis
Intervention Use (“Written Summary”) or in the two Records of Communication Logs completed
on February 26, 2018.

According to the Written Summary, completed by Assistant Principal George Sanders on
February 26, 2018, it does not state that Plaintiff verbally threatened Mr. Allen. In the
description, it states that Plaintiff “became verbally and physically non-compliant” and that he
“continued to be non-compliant with all directives.” It also states that “he proceeded to initiate a
verbal altercation with another student” and used “inappropriate language” and “profanity.” It
does not state he “verbally threatened” Coach Allen.

However, the Record of Communication with Parent or Guardian states that Plaintiff was
“cursing and verbally threatening” the PE Coach. However, according to the video of the
incident viewed by Plaintiff's mother on the date of the incident, it appears Coach Allen was on
the other side of the gym which was not close enough to Plaintiff to hear Plaintiff say anything.
Tt was not until Coach Allen ran toward Plaintiff from the other side of the gym that was filled
with students playing basketball and engaging in other sport like activities that he would have
been close enough to hear Plaintiff.
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 6 of 28

REQUEST FOR ADMISSION NO. 3: Admit that you physical (sic) threatened another
student on February 26, 2018 in the gym at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs object to this request as it is vague and ambiguous to the extent it relies on the
undefined term “physical threatened” which is not defined in Defendant’s Request for
Admissions. Plaintiffs will respond to this admission as a request for the use of “physical(ly)
threatened” as used in the Written Summary. To the extent this request asks for an admission
that Plaintiff “physically threatened” another student, Plaintiff denies this admission. According
to the Written Summary, completed by Assistant Principal George Sanders on February 26,
2018, Plaintiff did not physically threaten another student. As reported in the Written Summary,
another student threatened to punch Plaintiff in the face.

REQUEST FOR ADMISSION NO. 4: Admit that you verbally threatened another student on
February 26, 2018 in the gym at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs object to this request as it is vague and ambiguous to the extent it relies on the
undefined term “verbally threatened” which is not defined in Defendant’s Request for
Admissions. Plaintiffs deny this admission. Plaintiff will admit to “cursing” at another student
but will not admit that he “verbally threaten” another student. Neither Record of
Communication log completed by the Principal and Assistant Principal on February 26, 2018
report that Plaintiff was verbally threatening or cursing at another student. Thus, Defendant’s
own documentation of the event is inconclusive as the description of the event provides
contradicting information.

REQUEST FOR ADMISSION NO. 5: Admit that you balled up your fist at Mr. Allen on
February 26, 2018 in the gym at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs deny this admission as it fails to limit the action to a specific time. Plaintiff
admits in response to Coach Allen running toward him from across the gym that he balled up his
fist at Coach Allen on February 26, 2018. According to Plaintiff, the video of the incident shows
that he was backed up against the wall of the gym when Coach Allen ran towards him from the
other side of the gym. Plaintiffs do not admit any intention was involved in this action. As
noted above, it is important to note that at the time of the restraint, although he was a freshman,
Plaintiff was not even 5” tall and barely weighed a 100 lbs. Coach Allen was at least a foot taller
than Plaintiff and probably weighed about 100 Ibs. more than Plaintiff did.
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 7 of 28

REQUEST FOR ADMISSION NO. 6: Admit that you were physically restrained at Harmony
School (of Ingenuity) at least seven (7) times prior to your enrollment at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs object to this request as it is vague and not limited in scope. Plaintiffs deny this
admission based on records in Plaintiffs’ possession from Harmony School (of Ingenuity) that
notified his mother Plaintiff when he was physically restrained. Despite these objections,
according to records from Harmony School (of Ingenuity) in his possession, Plaintiff was
restrained at least 4 times during the time period from December 15, 2017 to February 14, 2018.
Two of the restraints on February 14, 2018 included staff write-ups of the same restraint.

REQUEST FOR ADMISSION NO. 7: Admit that you were physically restrained more than
once at Harmony School (of Ingenuity) prior to your enrollment at ABS East.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs object to this request as it is vague and not limited in scope. Plaintiffs admit
Plaintiff was physically restrained more than once at Harmony School (of Ingenuity) prior to his
enrollment at ABS East since his enrollment in Harmony School (of Ingenuity) in August 2017.
See response to Request for Admission No. 6.

REQUEST FOR ADMISSION NO. 8: Admit that you did not undergo an MRI as a result of
the February 26, 2018 incident.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs admit Plaintiff did not undergo an MRI as a result of the February 26, 2018
incident but did undergo an MRI for another medical condition in December 2018. According to
his mother, when Plaintiffs doctors compared the December 2018 MRI with a previous MRI,
the December 2018 MRI showed bruising from the back of his head which was determined to be
the result of the injury sustained at ABS East in February 2018.

REQUEST FOR ADMISSION NO. 9: Admit that you did not receive treatment from a
neurologist as a result of the February 26, 2018 incident.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs deny this request for admission and has received treatment from a neurologist as a
result of the February 26, 2018 incident. See medical records from Texas Children’s Hospital
that will be provided when received.

REQUEST FOR ADMISSION NO. 10: Admit that you were not diagnosed with a broken
collar bone by any medical professional as a result of the February 26, 2018 incident.
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 8 of 28

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs deny this Request for Admission. On February 26, 2018, Dr. Gina Blocker, ER
physician at Baylor St. Luke’s Emergency Center Pearland, documented that Plaintiff was
reportedly assaulted and battered at school. She diagnosed Plaintiff with an acute left clavicle
fracture with fragment displacement. She recommended further evaluation by pediatric
orthopedic specialists for further management. She considered his injury to be an assault on a
minor and called the Houston Police Department and filed a police report from the Emergency
Department.

REQUEST FOR ADMISSION NO. 11: Admit that your due process claim against HCDE
was dismissed.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs admit that on June 6, 2019, in Order No. 8, Texas Education Agency (TEA)
Independent Hearing Officer Kimberlee Kovach found that Plaintiffs’ complaints against the
HCDE lie outside the jurisdiction of an independent special education hearing officer and
dismissed HCDE as a party.

REQUEST FOR ADMISSION NO. 12: Admit that your due process claim included
allegations of 504 violations that were dismissed.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs admit that allegations of 504 violations were dismissed in Order No. 4 on March
18, 2019 by TEA Independent Hearing Officer Kimberlee Kovach after a prehearing conference
held on March 20, 2019 when as she found she did not have the authority as an independent
hearing officer under the IDEA to hear those claims. The Hearing Officer limited Plaintiffs’
claims in the due process hearing to claims falling specifically within the IDEA.

REQUEST FOR ADMISSION NO. 13: Admit that you were not entitled to and had no 504

plan during the 2017-2018 school year.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs deny this request for admission that he is not entitled to or that he had no 504 plan
during the 2017-2018 school year for the following reasons:

A student with a disability who is eligible for the protections and provisions of a Free
Appropriate Public Education (FAPE) under the IDEA typically satisfies the criteria for
eligibility under Section 504 as well. The student is considered “dual eligible” and is protected
under both statutes. However, when a student is IDEA eligible, a school district cannot provide
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 9 of 28

services under a Section 504 plan instead of an IEP. Thus, if a student is IDEA eligible and has
an IEP, a school district cannot provide a Section 504 plan for the student in addition to or
instead of an IEP. See Leiter to Veir, 20 IDELR 864 (OCR 1993) (OCR “cannot conceive of any
situation in which [IDEA-eligible| children would not also be entitled to protection extended by
Section 504. A student identified as IDEA eligible and receiving services under the IDEA in
order to receive a free appropriate public education could receive the same assistance in order to
comply with Section 504. Section 104.33(b)(2) states that implementation of an individualized
education program developed in accordance with IDEA is one means of meeting Section 504’s
requirement for the provision of regular and special education and related aids and Services
designed to meet individual educational needs of persons with disabilities as adequately as the
needs of persons without disabilities are met.”) If a student is dual eligible, OCR has stated that
a district is not required to develop both an IEP and Section 504 plan. Further, OCR wrote, “Ifa
student is eligible under [the]IDEA, he or she must have an IEP. Under the Section 504
regulations, one way to meet Section 504 requirements for a free appropriate public education is
to implement an IEP.” See Protecting Students with Disabilities: Frequently Asked Questions
About Section 504 and the Education of Children with Disabilities, 67 IDELR 189 (OCR 2015).

Thus, because Plaintiff is a student who is IDEA eligible and has an IEP, the criteria for
eligibility and a plan under Section 504 plan is satisfied.

REQUEST FOR ADMISSION NO. 14: Admit that Harmony School (of Ingenuity) is the
responsible “home school” for IDEA claims of any type whatsoever.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs admit that according to Order No. 8, dated June 6, 2019, the TEA Independent
Special Education Hearing Officer found that Plaintiffs’ complaints against HCDE lie outside of
the jurisdiction of an independent special education hearing officer. She explained that her
jurisdiction is limited to determinations relating to identification, evaluation or educational
placement of a child with a disability or the provision of FAPE to the child pursuant to 34 C.F.R.
§300.507(a)(1).

REQUEST FOR ADMISSION NO. 15: Admit that Harmony School (of Ingenuity) is the
responsible “home school” for 504 claims of any type whatsoever.

RESPONSE: Plaintiffs incorporate by reference General Objections 1-7 here as if restated in
full. Plaintiffs do not admit that Harmony School (of Ingenuity) is the responsible “home
school” for 504 claims of any type whatsoever. Plaintiffs object to the claim that Harmony
School (of Ingenuity) is the responsible “home school” as vague and over-broad. Plaintiffs
object to the claim “of any type whatsoever” as vague and over-broad. Further, Plaintiffs object
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 10 of 28

to the term “of any type whatsoever” because it is not defined in Defendant’s Request for
Admissions.

Respectfully submitted,

/s/ Yvonnilda G. Muftiz
YVONNILDA G. MUNIZ

State Bar No. 24007717
Southern Dist. No. 1014837

Law Office of Yvonnilda Mufiiz, P.C.
P.O. Box 92018

Austin, TX. 78709

Tel. (512) 288-4279

Fax (888) 398-8808

Email: ygmuniz@outlook.com

ATTORNEY-IN-CHARGE
ATTORNEY FOR PLAINTIFFS

VERIFICATION OF PLAINTIFFS’ OBJECTIONS AND ANSWERS
TO HCDE’S REQUESTS FOR ADMISSIONS
I, Yvonnilda Mufiiz, counsel for Plaintiffs, believe, based on reasonable inquiry, that the
foregoing objections and answers to HCDE’s Requests for Admissions are true and correct to the
best of my knowledge, information and belief at this time.
I verify under penalty of perjury that the foregoing is true and correct.
Executed on September 29, 2020.

/s/Yvonnilda Muiiiz
Yvonnilda Muftiz
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 11 of 28

IN THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W., §
Plaintiffs, §
§

v. § CIVIL ACTION NO. 4:20-CV-00672
§
HARRIS COUNTY DEPARTMENT §
OF EDUCATION, §
Defendant. §

PLAINTIFF’S RESPONSE TO HCDE’S INTERROGATORIES

Interrogatory No. 1: Please identify (including full name, address, and telephone number) each
person who in any way assisted with, contributed to, or supplied information for these answers to
interrogatories and specify the answer(s) to which each person assisted or contributed.

Answer: Plaintiff Ethlokia Plumber, Plaintiff's mother and next friend of Plaintiff K.W. assisted
with, contributed to, or supplied information for these answers to interrogatories. Ms. Plumber
assisted with answers to all the interrogatories. Ms. Plumber currently resides at 3739 Curvey
Lane, Houston, TX. 77047. Her phone number is 832-577-8292. Ms. Plumber assisted or
contributed to all the answers.

Interrogatory No. 2: Please state whether Plaintiffs have in their custody or control any
statements, whether oral, recorded, or written, by defendants, their representatives, or any person
with knowledge of facts relevant to this lawsuit. If so, identify any such statement(s) and state
the general substance of each statement.

Answer: As discovery has not yet been completed, at this time, Plaintiffs do not have in their
custody or control all statements, whether oral, recorded, or written by defendants, their
representatives, or any person with knowledge of facts relevant to the lawsuit but does have the
following statements:

1. HCDE Record of Communication with Parent or Guardian, dated Feb. 26, 2018;

2. HCDE Written Summary of Non-Violent Physical Crisis Intervention Use, dated
February 26, 2018;

3. HCDE Medical Referral dated Feb. 26, 2018, signed by Karina Jerez, Nurse, which
reported Observations: “Student complaining of left shoulder pain. No redness or
inflammation noted. Dr. Gina M. Blocker, M.D. completed the form for the student’s
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 12 of 28

school record and found, “Findings: The child Kenneth Williams, was reportedly
assaulted & battered today @ school. He has an acute left clavicle fracture with fragment
displacement. Recommendations: I recommend the patient be seen & evaluated by
Pediatric Orthopedic Specialists for further management. Corrections: This is considered
an assault on a minor. HFD has been called and is involved, a police report was made
from the Emergency Department.”

4. HCDE Daily Point System and Point Penalties, dated Feb. 26, 2018;

5. Notice of Findings of CPS Investigation, dated August 22, 2018 from the Texas
Department of Family and Protective Services, that found there was “Reason to Believe”
Herbert Allen physically abused Plaintiff.

6. Additional documentation of statements, both oral, recorded or written, have been
requested but at this time are not in Plaintiffs custody or control.

Upon receipt of additional statements, Plaintiffs will supplement its response to this
Interrogatory.

Interrogatory No. 3: Please identify by name, address and telephone number all persons that
Plaintiff believes have knowledge of facts relevant to Plaintiffs claims in this lawsuit, and for
each person identified, please describe with sufficient detail the relevant facts that Plaintiff
believes each person has knowledge of.

Answer: At this time, Plaintiffs believe that the following people may have knowledge of facts
relevant to Plaintiffs’ claims in this lawsuit but since this is early in the discovery process there
may be others. Without waiving any objections, Plaintiffs identify the following persons:

Mindy Robertson, previous HCDE ABS East Principal, currently Alief ISD Learning Center
Principal, 4427 Belle Park Dr., Houston, TX. 77072, (281) 983-8000 ext. 28597; Email:
Mindy.Robertson@aliefisd.net; Ms. Robertson conferenced with Plaintiff's mother on the day
of the assault. She also viewed the video of the assault with Plaintiff's mother that same day. It
appears she attended the ARD meeting held on March 23, 2018 placing Plaintiff on homebound.
She is expected to testify that because of the assault on Plaintiff on February 26, 2018, Coach
Allen was terminated from his position at HCDE ABS East. It is also expected that she will

testify that she reported the assault on Plaintiff to CPS.
George Sanders, HCDE ABS East Assistant Principal, gsanders@hede-texas.org. Mr. Sanders
appears to have written the HCDE Record of Communication and the HCDE Written Summary

of Non-Violent Crisis Intervention Use.

Wilson? — Full name and whereabouts unknown at this time. It is possible that Wilson was also
in the gym at the same time.

10
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 13 of 28

Herbert Allen, Jr. — Coach involved in assault. Whereabouts unknown at this time. Plaintiffs
expect that he will testify to the assault on Plaintiff as it was reported on the Written Summary of
Non-Violent Crisis Intervention Use. Plaintiffs also will ask him to testify regarding the TEA
Investigation and the CPS Investigation.

Ethlokia Plumber — Provided above.
Kenneth Williams — Address and contact information same as his mother’s.

Carrie V. Williams, Plaintiffs aunt, 2715 Bronwynn Lane, Houston, TX. 77047 (phone number
to be provided at later date) email: cv_williams@hotmail.com

Dr. Gina M. Blocker, ER Physician, Baylor St. Luke’s Emergency Center, 11713 Shadow Creek
Pkwy, Pearland, TX. 77584. 713-793-4600. Plaintiffs expect Dr. Blocker to testify regarding her
examination of Plaintiff in the ER on February 26, 2018 and referral to orthopedic doctor.

Dr. Nichole Montgomery, 6701 Fannin St. #1400, Houston, TX. 77030. 832-824-1000.
Orthopedics. Plaintiffs expect Dr. Montgomery to testify regarding her examination of Plaintiff
and subsequent follow-up care.

Dr. Tonya Brown-Price, TCPA Midtown Pediatrics, 2101 Crawford, Suite 115 Houston, TX.
77002 Tel. (713) 759-6888. Plaintiffs expect Dr. Brown-Price to testify regarding her
examination of Plaintiff, her decision to request homebound services, and subsequent follow-up
care. Her diagnosis was that Plaintiff had a closed fracture of left shoulder clavicle. She will
also testify that Plaintiff suffered from the pain and fear of reinjury and anxiety for his other
body safety.

Dr. Relan Shilpi, 6701 Fannin St. #1400, Houston, TX. 77030 Tel: 832-824-1000,
Endocrinologist. Plaintiffs expect Dr. Shilpi to explain the findings of the December 2018 MRI
compared to a previous MRI. Plaintiffs also expect Dr. Shilpi to testify regarding the medical
care he has provided Plaintiff.

Dr. Abid Farida, 6701 Fannin St. #1400, Houston, TX. 77030 Tel: 832-824-1000, Neurologist.
Plaintiffs expect Dr. Farida will testify regarding the medical care he has provided Plaintiff
regarding the complications Plaintiff has suffered since being assaulted.

Upon receipt of additional discovery, Plaintiffs will supplement their response to this
Interrogatory.

11
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 14 of 28

Interrogatory No. 4: Please state the full amount of monetary damages you seek to recover in
this lawsuit, including but not limited to, loss of educational opportunities to the same extent as a
non-disabled student, physical pain, mental anguish, physical impairment, loss of earing (sic)
capabilities, mental health expenses, out-of-pocket expenses, and punitive damages, and describe
the manner in which the amounts were calculated. Your description should include each element
of damage or component of recovery that you seek, the amount sought for each element or
component, the manner in which each element or component of the calculation was determined,
and should identify the source of each number used in the calculation.

Answer: Upon receipt of additional information, Plaintiffs will supplement its response to this
Interrogatory.

Interrogatory No. 5: Please state with particularity the amount of attorneys’ fees incurred to
date by Plaintiffs in this matter, including, but not limited to, any amounts already paid by
Plaintiffs to their counsel and due method you believe entitle you or your client to recover
attorney’s fees.

Answer: To be provided at a later date.

Interrogatory No. 6: Please identify by name, address and phone number, each person who you
believe has knowledge of the facts you are alleging in your lawsuit, and for each such person,
please generally describe the knowledge you believe each person has.

Answer: This appears to be a repeat of Interrogatory No. 3. See above response. If this isn’t a
repeat, Plaintiff reserves the opportunity to respond.

Interrogatory No. 7: Please identify by name, occupation, address, and telephone number any
and all experts you expect to call as witnesses in this case, the substance of their expected
testimony and the data, facts, or other information on which they have based their opinions, and
the names, occupations, addresses, and telephone numbers of any and all consulting experts who
provided opinions reviewed or relied on by your testifying experts.

Answer: Plaintiffs object to this request as premature and has not determined yet which experts
will testify. Plaintiffs may call the following experts to testify and expressly reserve the right to
supplement, clarify, revise or correct any or all responses to this request. At this time, Plaintiffs
expect to call Dr. Gina M. Blocker (ER physician), Baylor St. Luke’s Emergency Center,
Pearland, TX; Dr. Tonya Brown-Price (Pediatrician); Dr. Relan Shilpi (Endocrinologist) Texas
Children’s Hospital; Dr. Nichole Montgomery (Orthopedics) Texas Children’s Hospital; and Dr.
Abid Farida (Neurologist) Texas Children’s Hospital.

Dr. Gina M. Blocker, ER Physician, Baylor St. Luke’s Emergency Center, 11713 Shadow Creek

Pkwy, Pearland, TX. 77584. 713-793-4600. Plaintiffs expect Dr. Blocker to testify regarding her
examination of Plaintiff in the ER on February 26, 2018 and referral to orthopedic doctor.

12
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 15 of 28

Dr. Nichole Montgomery, 6701 Fannin St. #1400, Houston, TX. 77030. 832-824-1000.
Orthopedics. Plaintiffs expect Dr. Montgomery to testify regarding her examination of Plaintiff
and subsequent follow-up care.

Dr. Tonya Brown-Price, TCPA Midtown Pediatrics, 2101 Crawford, Suite 115 Houston, TX.
77002 Tel. (713) 759-6888. Plaintiffs expect Dr. Brown-Price to testify regarding her
examination of Plaintiff, her decision to request homebound services, and subsequent follow-up
care. Her diagnosis was that Plaintiff had a closed fracture of left shoulder clavicle. She will
also testify that Plaintiff suffered from the pain and fear of reinjury and anxiety for his other
body safety.

Dr. Relan Shilpi, 6701 Fannin St. #1400, Houston, TX. 77030 Tel: 832-824-1000,
Endocrinologist. Plaintiffs expect Dr. Shilpi to explain the findings of the December 2018 MRI
compared to a previous MRI. Plaintiffs also expect Dr. Shilpi to testify regarding the medical
care he has provided Plaintiff.

Dr. Abid Farida, 6701 Fannin St. #1400, Houston, TX. 77030 Tel: 832-824-1000, Neurologist.
Plaintiffs expect Dr. Farida will testify regarding the medical care he has provided Plaintiff
regarding the complications Plaintiff has suffered since being assaulted.

Since this is still early in the discovery process, Plaintiffs reserve the right to supplement their
response to Interrogatory No. 7.

Interrogatory No. 8: Please identify all representatives, agents or employees of HCDE with
who you have discussed any facts alleged in your Original Complaint-Amended since February
26, 2019. Please include in your response the following: where your discussion or
communication occurred; the manner in which it occurred; when the discussion or
communication occurred; what was discussed; who else was present (if anyone) during the
discussion or communication; and identify all written instruments, documents, or memoranda
you made evidencing such discussion or communication.

Answer: Since February 26, 2019, Plaintiffs have not discussed any facts alleged in his Original
Complaint — Amended with any representatives, agents or employees of HCDE.

Interrogatory No. 9: Has Plaintiff been interviewed, evaluated, examined, and/or treated by
one or more physicians, counselors, psychiatrists, psychologists, therapist, or other mental and/or
physical health care professionals as a result of the factual allegations set forth in Plaintiff's
Original Complaint-Amended? If so, please identify each health care professional by name,
occupation, address and telephone number, and state the date(s) that Plaintiff visited each health
care professional.

13
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 16 of 28

Answer: Plaintiffs provide the following list of physicians, counselors, psychiatrists,
psychologists, therapists, or other mental and/or physical health care professionals [Dates of

visits will be provided upon receipt of medical records]:

Dr. Tonya Brown-Price (PCP Doctor)
2101 Crawford St. #115

Houston, TX. 77002

713-759-6888

Delisa Mitchell (Nurse Practitioner)
2101 Crawford St. #115

Houston, TX. 77002

713-759-6888

Dr. Relan Shilpi (Endocrinologist Dept.)
6701 Fannin S. #1400

Houston, TX. 77030

832-824-1000

Dr. Abid Farida (Neurologist Dept.)
6701 Fannin St. #1400

Houston, TX. 77030

832-824-1000

Lorraine Lyter-Reed (Nurse Practitioner) Allergy and Immunology Dept.

6701 Fannin St. #1400
Houston, TX. 77030
832-824-1000

Dr. Daniel C. Chelius (Otolaryngologist Dept.)
6701 Fannin St. #1400

Houston, TX. 77030

832-824-1000

Laura L. Kamin (Occupational Therapy)
6701 Fannin St. #1400

Houston, TX. 77030

832-824-1000

Michelle G. Roy (Hand Clinic)

14
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 17 of 28

6701 Fannin St. #1400
Houston, TX. 77030
832-824-1000

Dr. Nichole Montgomery (Orthopedics Dept.)
6701 Fannin St. #1400

Houston, TX. 77030

832-824-1000

Peggy Blum (Audiology Dept.)
6701 Fannin St. #1400
Houston, TX. 77030
832-824-1000

Dr. Eileen Starbranch
2600 Gessner Rd. #280
Houston, TX. 77080
713-468-6538

Dr. David Cole

7007 North Frwy #300
Houston, TX. 77076
713-697-4963

Dr. James Thompson
2600 Gessner Rd. #286
Houston, TX. 77080
713-690-3662

Dr. Gina M. Blocker

Baylor St. Lukes Emergency Center Pearland
11713 Shadow Creek Pkwy

Pearland, TX. 77584

713-793-4600

Plaintiffs will supplement their response to Interrogatory No. 9 if additional documentation
becomes available.

Interrogatory No. 10: Please identify by name, address, and telephone number of any and all
hospitals, clinics, or other facilities in which Plaintiff has been interviewed, evaluated, examined,
and/or treated by a mental and/or physical healthcare provider at any time over the last five (5)

15
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 18 of 28

years. For each facility identified, please state the date Plaintiff visited each facility, the illness,
injury, or condition that was subject of the visit, and the name of the mental and/or physical
healthcare professional that examined and/or treated Plaintiff.

Answer: Plaintiffs object to the relevancy of the scope of this Interrogatory as it requests
responses over the last five (5S) years. Plaintiffs assert the relevant time period is from February
26, 2018 to present. Plaintiffs are waiting for medical records to respond to this Interrogatory
and will supplement their response once the medical records are received.

Interrogatory No. 11: Please identify all the claims and allegations asserted by you against
HCDE and the basis for the same.

Answer: Plaintiffs object to this Interrogatory as overbroad. In Plaintiffs’ Original Complaint
Amended, dated April 6, 2020, all the claims and allegations can be found under Section IX
Unconstitutional Policies, Procedures, Practices & Customs, Section X Violations of the Fourth
Amendment to the U.S. Constitution, Section XI Claims Related to the Rehabilitation Act of
1973, Section XII Claims Pursuant to the Equal Protection Clause of the Fourteenth Amendment,
and Section XIII Claims Related to the Americans with Disabilities Act. Without having to
repeat all the information found in the Original Complaint - Amended, the basis for these claims
and allegations can be found in Section VI Statement of Facts. If additional information is
discovered through discovery, Plaintiffs will supplement their response to this Interrogatory and
request to amend their complaint.

Interrogatory No. 12: Please provide all facts supporting each claim listed in Interrogatory No.
11.

Answer: Plaintiffs object to this Interrogatory as overbroad. Plaintiffs object to this
Interrogatory as it is repetitive and requests the same information requested in Interrogatory No.
Il. If this Interrogatory is requesting different information, please specify what information
beyond the information responsive to Interrogatory No. 11 is being requested.

Interrogatory No. 13: Please identify all out-of-pocket expenses you claim are as a result of the
factual allegations set forth in your Original Complaint-Amended. For each expense please
identify provider/facility/pharmacy, amount, and reason for due expense.

Answer: Plaintiffs are gathering all out-of-pocket expenses and will provide documents
response to this request once available.

Interrogatory No. 14: Please identify each and every fact you rely on to support your allegation
in paragraph 58 of your Original Complaint-Amended that “failure of HCDE to have policies,
procedures, practices and customs in place to protect K.W. from professional staff violated his
rights pursuant to the Fourteenth Amendment of the Constitution of the United States.”

16
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 19 of 28

Answer: Plaintiffs object to this Interrogatory as it is repetitive because it is requesting facts
already requested in Interrogatory No. 11. Plaintiffs incorporate their response to Interrogatory
No. 11. Further, Plaintiffs object to this interrogatory as it calls for information protected by
attorney-client communications privilege and the attorney-work product privilege.

Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

On June 4, 2019, in Defendant Harris County Department of Education’s Reply to Petitioner’s
Response to Supplemental Motion to Dismiss and Response to Petitioner’s Opposed Motion to
Amend Complaint, Defendant stated that the legal policies set forth in HCDE’s Policy Manual
have not been adopted by the HCDE Board of Trustees. In its Reply, Defendant specifically
cited to HCDE Board Policy Al8 (LEGAL) and noted “Legal policies are NOT adopted by the
Board and all or part may or may not apply to HCDE.” Defendant also relied on the lack of a
corresponding local policy to Board Policy EHBAE (LEGAL) and other legal policies pertaining
to the IDEA, that provided further evidence that the laws and regulations cited in the legal
policies do not pertain to HCDE.

Interrogatory No. 15: Please identify each and every fact you rely on to support your allegation
in paragraph 67 of your Original Complaint-Amended that “HCDE’s employee violated K.W.’s
rights pursuant to the Fourth Amendment of the Constitution of the United States.”

Answer: Plaintiffs object to this Interrogatory as it is repetitive because it is requesting facts
already requested in Interrogatory No. 11. Plaintiffs incorporate their response to Interrogatory
No. 11. Further, Plaintiffs object to this interrogatory as it calls for information protected by
attorney-client communications privilege and the attorney-work product privilege.

Each and every fact or fact pattern/action/inaction that Plaintiffs are aware of to support their
allegation in paragraph 86 of their Original Complaint-Amended can be found in Section VI.
Statement of Facts in their Original Complaint-Amended.

Plaintiffs will supplement their response to Interrogatory No. 15 if additional documentation
becomes available.

Interrogatory No. 16: Please identify each and every fact you rely and the basis to support your
allegations in paragraph 80 of your Original Complaint-Amended that “the acts and omissions of
HCDE specifically undermined and interfered with K.W.’s rights pursuant to Section 504, and he
was a victim of discrimination based upon his disability.”

Answer: Plaintiffs object to this Interrogatory as it is repetitive because it is requesting facts
already requested in Interrogatory No. 11. Plaintiffs incorporate their response to Interrogatory

17
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 20 of 28

No. 11. Further, Plaintiffs object to this interrogatory as it calls for information protected by
attorney-client communications privilege and the attorney-work product privilege.

Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

According to HCDE Board Policy FFH (LOCAL) which addresses discrimination, harassment
and retaliation involving Department students, “[d]iscrimination against a student is defined as
conduct directed at a student on the basis of race, color, religion, gender, national origin,
disability, or any other basis prohibited by law, that adversely affects the student.” Further,
“Prohibited harassment of a student is defined as physical, verbal, or nonverbal conduct based on
the student’s race, color, religion, gender, national origin, disability, or any other basis prohibited
by law that is so severe, persistent, or pervasive that the conduct:

1. Affects a student’s ability to participate in or benefit from an educational program or
activity, or creates an intimidating, threatening, hostile, or offensive educational
environment;

2. Has the purpose or effect of substantially or unreasonably interfering with the
student’s academic performance; or

3. Otherwise adversely affects the student’s educational opportunities.”

Furthermore, “[e]xamples of prohibited harassment may include, but are not limited to, offensive
or derogatory language directed at another person’s religious beliefs or practices, accent, skin
color, or need for accommodations; threatening or intimidating conduct; offensive jokes, name
calling, slurs, or rumors; physical aggression or assault; display of graffiti or printed material
promoting racial, ethnic, or other negative stereotypes; or other kinds of aggressive conduct such
as theft or damage to property.” [emphasis added. ]

After the assault on February 26, 2018, Plaintiff was not able to return to school. He was placed
on homebound for the remainder of the school year at an ARD meeting held on March 23, 2018
but return to HCDE ABS East close to the end of the school year in late May, 2018.

Plaintiffs will supplement their response to Interrogatory No. 16 if additional documentation
becomes available.

Interrogatory No. 17: Please identify each and every fact or fact pattern/action/inaction and the
basis you rely on to support your allegation in paragraph 86 of your Original Complaint-
Amended that “[t]he acts and omissions of HCDE discriminated against K.W. when treating him
in a disparate manner as compared to other students similarly situation[sic], thereby violating his
rights pursuant to the Equal Protection Claus [sic] of the Fourteenth Amendment.”

18
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 21 of 28

Answer: Plaintiffs object to this Interrogatory as it is repetitive because it is requesting facts
already requested in Interrogatory No. 11. Plaintiffs object to this interrogatory as it calls for
information protected by attorney-client communications privilege and the attorney-work
product privilege. Subject to and without waiving the foregoing objections, Plaintiffs respond as
follows:

Each and every fact or fact pattern/action/inaction that Plaintiffs are aware of to support their
allegation in paragraph 86 of their Original Complaint-Amended can be found in Section VI.
Statement of Facts in their Original Complaint-Amended.

Plaintiffs will supplement their response to Interrogatory No. 17 if additional documentation
becomes available.

Interrogatory No. 18: Please identify each and every fact and fact pattern/action/inaction you
rely on to support your allegation in paragraphs 94 and 95 of your Original Complaint-Amended
that “K.W. has a private cause of action against HCDE for their failure to follow relevant
regulations promulgated pursuant to the ADA” and that “[s]uch failures caused injuries to K.W.”

Answer: Plaintiffs object to this Interrogatory as it is repetitive because it is requesting facts
already requested in Interrogatory No. 11. Plaintiffs object to this interrogatory as it calls for
information protected by attorney-client communications privilege and the attorney-work
product privilege. At this time, subject to and without waiving the foregoing objections,
Plaintiffs respond as follows:

Each and every fact or fact pattern/action/inaction that Plaintiffs are aware of to support their
allegation in paragraphs 94 and 95 of their Original Complaint-Amended can be found in the
Section VI. Statement of Facts of their Original Complaint-Amended.

Plaintiffs will supplement their response to Interrogatory No. 18 if additional documentation
becomes available.

Respectfully submitted,

/s/ Yvonnilda G. Muniz
YVONNILDA G. MUNIZ

State Bar No. 24007717
Southern Dist. No. 1014837

Law Office of Yvonnilda Mufiiz, P.C.
P.O. Box 92018

19
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 22 of 28

Austin, TX. 78709

Tel. (512) 288-4279

Fax (888) 398-8808

Email: ygmuniz@outlook.com

ATTORNEY-IN-CHARGE
ATTORNEY FOR PLAINTIFFS

VERIFICATION OF INTERROGATORY ANSWERS
I, Yvonnilda Mufiiz, counsel for Plaintiffs, believe, based on reasonable inquiry, that the
foregoing answers to the Interrogatories are true and correct to the best of my knowledge,
information and belief at this time.
I verify under penalty of perjury that the foregoing is true and correct.
Executed on September 29, 2020.

/s/Yvonnilda Muiiiz
Yvonnilda Mufiz

20
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 23 of 28

IN THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W.,  §
Plaintiffs, §
§

Vv. § CIVIL ACTION NO. 4:20-CV-00672
§
HARRIS COUNTY DEPARTMENT §
OF EDUCATION, §
Defendant. §

PLAINTIFFS’ RESPONSE TO HCDE’S
REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1: Any and all documents in your possession, custody
or control, supporting your claim for attorney’s fees, including but not limited to the fee
agreement between you and your attorney, payment receipts, and invoices from your attorney,
redacted for any attorney-client privileged information.

RESPONSE: Documents responsive to this request will be provided soon.

REQUEST FOR PRODUCTION NO. 2: Please produce any and all written or recorded
statements in your possession, custody, or control made by any employees or agents of
Defendant that concern your claims as alleged in your Original Complaint-Amended.

RESPONSE: In response to this Request for Production, see the following documents in
Dropbox to include the Written Summary of Non-Violent Physical Crisis Intervention (NPCT)
Use, the Records of Communication Logs completed on February 26, 2018, and the Medical
Referral that were made by any employee or agent of HCDE concerning claims asserted in the
Original Complaint — Amended. Plaintiffs will supplement this response as discovery is
ongoing.

REQUEST FOR PRODUCTION NO. 3: Please produce all written communications, whether
electronic or hard copy, related to or concerning the facts alleged in your Original Complaint-
Amended between you and any other person, including any representatives, agents, or employees
of HCDE. To the extent that electronic copies are not available, please provide the documents in
hard copy form.

RESPONSE: At this time, Plaintiffs are not aware of any written communications, whether
electronic or hard copy, unless documentation of the Written Summary of Non-Violent Physical

21
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 24 of 28

Crisis Intervention (NPCI) Use, the Records of Communication Logs completed on February 26,
2018, and the Medical Referral are considered responsive to this reugest.

REQUEST FOR PRODUCTION NO. 4: Any and all diaries, day planners, journals, or
calendars you maintain, either in paper or electronic format, in your possession, custody or
control, reflecting information concerning or relating in any way to the claims you alleged in this
lawsuit.

RESPONSE: Plaintiffs are gathering responsive documents to this Request for Production and
will supplement their response.

REQUEST FOR PRODUCTION NO. 5: Any and all documents in your possession, custody,
or control reflecting any personal or handwritten notes your[sic] made at any time regarding the
allegations set forth in this lawsuit.

RESPONSE: Plaintiffs are gathering responsive documents to this Request for Production and
will supplement their response.

REQUEST FOR PRODUCTION NO. 6: Any and all audio recordings, video recordings,
photographs, or images in your possession, custody, or control that you contend support the
factual allegations or claims you make in your Original Complaint-Amended.

RESPONSE: Plaintiffs will be seeking discovery again of the video recording of the incident
that occurred on February 26, 2018 in the gym at HCDE ABS East. Once it is produced to
Plaintiffs, the video will be responsive to this Request for Production. Further, if additional
audio records, video recordings, photographs or images come into Plaintiffs’ possession, custody
or control, Plaintiffs will supplement their response at that time.

REQUEST FOR PRODUCTION NO. 7: Please produce any and all documents in your
possession, custody, or control concerning or relating to your damages claims, including your
claims for loss of educational opportunities to the same extent as a non-disabled student, physical
pain, mental anguish, physical impairment, loss of earing[sic] capabilities, mental health
expenses, out-of-pocket expenses, and punitive damages.

RESPONSE: See all documents provided in the Dropbox. This request for production will be
supplemented as additional documents become available.

REQUEST FOR PRODUCTION NO. 8: Any and all documents in your possession, custody
or control concerning your contention that HCDE violated your rights pursuant to the Fourteenth
Amendment of the Constitution of the United States as alleged in your Original Complaint-
Amended.

22
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 25 of 28

RESPONSE: See all documents provided in the Dropbox. This request for production will be
supplemented as additional documents become available.

REQUEST FOR PRODUCTION NO. 9: Any and all documents in your possession, custody
or control concerning or supporting your contention that HCDE’s employee violated K.W.’s
rights pursuant to the Fourth Amendment of the Constitution of the United States as alleged in
your Original Complaint-Amended.

RESPONSE: See all documents provided in the Dropbox. This request for production will be
supplemented as additional documents become available.

REQUEST FOR PRODUCTION NO. 10: Any and all documents in your possession, custody
or control concerning or supporting your contention that HCDE specifically undermined and
interfered with K.W.’s rights pursuant to Section 504, and he was a victim of discrimination
based upon his disability as alleged in your Original Complaint-Amended.

RESPONSE: See all documents provided in the Dropbox. This request for production will be
supplemented as additional documents become available.

REQUEST FOR PRODUCTION NO. 11: Any and all documents in your possession, custody
or control concerning or supporting your contention that the acts and omissions of HCDE
discriminated against K.W. when treating him in a disparate manner as compared to other
students similarly situated, thereby violating his rights pursuant to the Equal Protection Clause of
the Fourteenth Amendment as alleged in your Original Complaint-Amended.

RESPONSE: See all documents provided in the Dropbox. This request for production will be
supplemented as additional documents become available.

REQUEST FOR PRODUCTION NO. 12: Any and all documents in your possession, custody
or control concerning or supporting your contention that K.W. has a private cause of action
against HCDE for their failure to follow relevant regulations promulgated pursuant to the ADA
and those failures caused injuries to K.W. as alleged in your Original Complaint-Amended.

RESPONSE: See all documents provided in the Dropbox. This request for production will be
supplemented as additional documents become available.

REQUEST FOR PRODUCTION NO. 13: Please produce all written communications,
whether electronic or hard copy, related to or concerning the facts alleged in your Original
Complaint-Amended between you and any other person, including any representatives, agents or

23
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 26 of 28

employees of HCDE. To the extent that electronic copies are not available, provide the
documents in hard copy form.

RESPONSE: To date, there is no known written communications, whether electronic or hard
copy, related to or concerning the facts alleged in Plaintiffs’ Original Complaint — Amended. If
any become available as discovery is completed, Plaintiffs will supplement their response to this
Request for Production.

REQUEST FOR PRODUCTION NO. 14: Please produce any and all documents in your
possession, custody or control reflecting any treatment or evaluation you have received from any
physician, nurse practitioner, physician’s assistant, social worker, psychologist, psychiatrist,
psychotherapist, counselor, or any other mental healthcare provider, at any time from February
26, 2018 to the present, for any physical, psychological, emotional or mental health condition(s).

RESPONSE: Plaintiffs are waiting for medical records from Plaintiff's treating physicians and
psychologists and will supplement their response once these records are received.

REQUEST FOR PRODUCTION NO. 15: Please produce any and all documents in your
possession, custody or control reflecting any medication you have been prescribed by any
physician, nurse practitioner, physician’s assistant, social worker, psychologist, psychiatrist,
psychotherapist, counselor, or any other mental healthcare provider, at any time from February
26, 2018 to the present, for any physical, psychological, emotional or mental health condition(s).

RESPONSE: Plaintiffs are waiting for medical records from Plaintiffs treating physicians and
psychologists and will supplement their response once these records are received.

Respectfully submitted,

/s/ Yvonnilda G. Mufiiz
YVONNILDA G. MUNIZ

State Bar No. 24007717
Southern Dist. No. 1014837

Law Office of Yvonnilda Mufiiz, P.C.
P.O. Box 92018

Austin, TX. 78709

Tel. (512) 288-4279

Fax (888) 398-8808

Email: ygmuniz@outlook.com

24
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 27 of 28

ATTORNEY-IN-CHARGE
ATTORNEY FOR PLAINTIFFS

VERIFICATION OF RESPONSES TO REQUEST FOR PRODUCTION
I, Yvonnilda Mufiiz, counsel for Plaintiffs, believe, based on reasonable inquiry, that the
foregoing responses to HCDE’s Request for Production are true and correct to the best of my

knowledge, information and belief at this time.

I verify under penalty of perjury that the foregoing is true and correct.

Executed on September 29, 2020.

/s/Yvonnilda Muniz
Yvonnilda Mufiiz

25
Case 4:20-cv-00672 Document 11-6 Filed on 10/08/20 in TXSD Page 28 of 28

 

From: yvonnilda muniz (via Dropbox)
To: magins@kbslawaroup.cam
Subject: yonnilda muniz shared "Plumber Williams Response" with you
Date: Tuesday, September 29, 2020 8:03:25 PM
1
Hi Melissa,

yvonnilda muniz (ygmuniz@outlook.com) invited you to edit the folder
"Plumber Williams Response" on Dropbox.

yvonnilda said:

"Melissa - Documents responsive to HCDE's requests for production of
documents are in this folder. | will supplement ance additional documents
are available. Please let me know if you have any questions. You should

also receive the written responses in a separate email. Yvonnilda"

Go to folder

 

Enjoy!
The Dropbox team

Report to Dropbox © 2020 Dropbox
